Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 20, 1984, convicting her of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*655Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt. The credibility of a witness is a matter to be determined primarily by the trier of fact (People v Bauer, 113 AD2d 543, appeal denied 67 NY2d 648, 67 NY2d 880) and the jury may choose to believe a witness even if his testimony contains inconsistencies (People v Cook, 99 AD2d 552). The People were not required to rebut evidence presented by the defendant which was contradictory to the People’s case (see, People v Roudabush, 123 AD2d 649). Bracken, J. P., Brown, Niehoff and Kooper, JJ., concur.